DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment made on 5/26/2022.  In the amendment, claims  5, 7, and 8 were cancelled and claims 21-31 were added.  Claim 1 was amended to incorporate the allowable subject matter of claim 5 and claim 21 was added to rewrite claims 7 & 8 into one independent claim. Claims 29-31 were added but were drawn to a new embodiment that was not previously presented in the original presentation examined by the examiner.  Examiner phoned attorney on 6/2/2022 to discuss the ‘election by original presentation’ situation and attorney agreed to have claims 29-31 cancelled via examiner’s amendment in order to proceed with the remaining allowed claims.
Response to Arguments
The arguments made on 5/26/2022 reiterate what examiner wrote in the above ‘Response to Amendment’ claim which renders the prior art rejections moot. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Ludwig on June 2, 2022. (Note: examiner made another examiner’s amendment to correct the dependency of claim 6 to now depend on claim 1, since claim 5 was cancelled and incorporated into claim 1 in the most recent amendment 5/26/2022)

The application has been amended as follows: 

	IN THE CLAIMS
	Claims 29-31 are cancelled.
	In claim 6, line 1 - ‘claim 5,’ has been deleted and replaced with --claim 1,--
Reasons for Allowance
Claims 1, 4, 6, 9, and 21-28 are allowed
The following is an examiner’s statement of reasons for allowance: see reasons for allowance indicated in the Non Final Rejection mailed on 2/28/2022 and the above ‘Response to Amendments’ section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 2, 2022